DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William J. Cassin (#65192) on 7/18/22.

The application has been amended as follows: 

Claim 21 is changed to:
“The drive unit of claim 19, wherein at least one of the common drive axis is aligned coaxially with a rotational axis of the rotatable rail segment, or the drive unit is free of a gear mechanism
The amendment is made for clarity.

Claim 23 is canceled. 
The amendment is made since the claim 23 limitation is already recited in claim 19 (lns 14-17).

Claim 30 is changed to:
“The drive unit of claim 19 comprising a brake unit that includes a removable carrier disk provided on both sides of the removable carrier disk with brake linings, wherein the removable carrier disk is connected fixedly in terms of rotation to a rotor of the electric motor unit of the drive unit, wherein the removable carrier disk is connected in an axially displaceable manner to the rotor, wherein the removable carrier disk is radially overlapping with the actuating disk such that the removable carrier disk is subjected to a braking force by an axial force.”
The amendment is made to: clarify the location of the brake linings 61 is on both sides of the removable carrier disk 55 as disclosed in the specification (figs 5 & 7, pg 19, lns 8-11); and for continuity since both the electric motor and actuating disk are recited in claim 19. 

Claim 32 is canceled. 
The amendment is made since claim 32 is for a different embodiment of a brake unit that includes a brake caliper and a brake disk arc that is not recited in claim 19 (embodiment of figs 9-10).

Claims 33-36 are canceled. 
Claims 33-36 are canceled since they are directed to non-elected Group V.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-36 directed to an invention non-elected without traverse.  Accordingly, claims 33-36 have been cancelled.

Claims 19, 21-22 and 24-28 are allowable. Claims 29-30, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Groups I-IV, as set forth in the Office action mailed on 12/28/20, is hereby withdrawn and claims 29-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
Claims 19, 21-22 and 24-30 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 19 is the inclusion of the limitations, inter alia, of:
“A drive unit (20) for an elevator system (1) having a first elevator shaft (2’), a second elevator shaft (2”), vertical guide rails (4) in the first and second elevator shafts, a horizontal guide rail (8) configured to connect the vertical guide rails in the first and second elevator shafts, elevator cars (3) that are movable independent of one another along the vertical guide rails, a rotatable rail segment (5) that is configured to be transferred by the drive unit from a vertical alignment into a horizontal alignment so that the elevator cars can be transferred from the vertical guide rails to the horizontal guide rail, the drive unit comprising: 
a rotor plate (47) configured to be fastened to the rotatable rail segment; 
a base plate (24) disposed opposite said rotor plate and configured to be fastened to a wall (14) of the first elevator shaft or the second elevator shaft; 
a bearing unit (30) directly coupled to and disposed between each of said rotor plate and said base plate, and configured to permit rotational movement of said rotor plate relative to said base plate about a common drive axis (A) when one of the elevator cars is positioned on the rotatable rail segment on said rotor plate, and further configured to support the weight of both of the rotatable rail segment and the one elevator car during the rotational movement of both the rotor plate and attached rotatable rail segment on which the elevator car is positioned; and 
an electric motor unit (40) disposed coaxially with said bearing unit about the common drive axis, and disposed radially outward of said bearing unit, so as to be both axially overlapping and radially adjacent to said bearing unit (note: applicant employs “axially overlapping” in the manner that the two structures are located at the same axial position as defined in the specification, pg 7, lns 7-11), said electric motor unit being configured to selectively drive a rotational movement of said rotor plate relative to said base plate; and 
a brake unit (50) disposed coaxially with both of said bearing unit and electric motor about the common drive axis, and disposed radially inward of said bearing unit, so as to be both axially overlapping and radially adjacent to said bearing unit, such that the electric motor unit is disposed radially distal from the common drive axis, the brake unit is disposed radially proximal to the common drive axis, and the bearing unit is disposed radially between said brake unit and said electric motor unit, said brake unit having, 
an actuating disk (57) disposed coaxial with said base plate, and configured to open or close said brake unit, and 
a flexible membrane piston (59) disposed between said base plate and said actuating disk, and having an outer edge sealed against said base plate to define an activatable fluid chamber (58) between said membrane piston and said base plate, said membrane piston configured to act in an axial direction on said actuating disk in response to pressurization of said fluid chamber, so as to open said brake unit to permit said rotor plate to rotate with respect to said base plate about said bearing unit.”

    PNG
    media_image1.png
    532
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    364
    836
    media_image2.png
    Greyscale

The closest prior art Zeng (CN104843566) does not disclose the above limitations.
Zeng discloses the electric motor unit (includes 1 & 3) includes the rotor plate (2), the base plate (7), the bearing unit (8) and the brake unit (5) (figs 1 & below), but does not disclose the brake unit radially inward of the bearing unit to be both overlapping and radially adjacent the bearing unit, the bearing unit is radially between the brake unit and the electric motor unit and the brake unit having the actuating disk, flexible membrane piston and activatable fluid chamber.

    PNG
    media_image3.png
    733
    366
    media_image3.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC JOHNSON/Examiner, Art Unit 2834